                   Case
AO 199A (Rev. 12/11-      1:20-cr-00109-DAD-BAM
                     EDCA [Fresno])                                   Document
                                    Order Setting Conditions of Release          6 Filed 07/14/20 PagePage
                                                                                                       1 of1 of3       3     Pages



                                  UNITED STATES DISTRICT COURT
                                                                 for the
                                             Eastern District of California
                                                                                                             FILED
                                                                                                             Jul 14, 2020
                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.      1:20-cr-00109-DAD-BAM
HUU TIEU,                                                         )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:         U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                        Place
      U.S. MAGISTRATE JUDGE BARBARA A. McAULIFFE in Courtroom 8 (unless another courtroom is designated)

      on                                          OCTOBER 26, 2020 at 1:00 PM
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.


(Copies to:     Defendant (through PTS)            PRETRIAL SERVICES                  US ATTORNEY      US MARSHAL)
                  Case
 AO 199B (Rev. 09/08- EDCA1:20-cr-00109-DAD-BAM
                           [Fresno]) Additional Conditions of Release Document
                                                                      (General)   6 Filed 07/14/20 Page 2 of 3Page         2 of   3 Pages

 TIEU, HUU
 Doc. No. 1:20-CR-00109-DAD-BAM
                          ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

      (6)      The defendant is placed in the custody of:

                  Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                  SIGNED: ________________________________
                                 CUSTODIAN
      (7)      The defendant must:
               (a) report on a regular basis to the following agency:
                    Pretrial Services and comply with their rules and regulations;
               (b) report via telephone to the Pretrial Services Agency on the first working day following your
                    release from custody;
               (c) reside at a location approved by the PSO, and not move or be absent from this residence
                    without prior approval of PSO; travel restricted to the State of California, unless otherwise
                    approved in advance by PSO;
               (d) cooperate in the collection of a DNA sample;
               (e) manufacture, market, sell, or dispense the Golden Sunrise Products “Imunstem” or the
                    "Emergency D-Virus Plan of Care" and must instruct all employees of Golden Sunrise
                    Pharmaceutical, Golden Sunrise Nutraceutical, EDM Industries, Sylvia Harral, and Dr.
                    Stephen Meis not to manufacture, market, sell, or dispense “Imunstem” or the Emergency D-
                    Virus Plan of Care;
               (f) not represent any Golden Sunrise product as having been approved or having “proven itself”
                    to the FDA and must instruct all employees of Golden Sunrise Pharmaceutical, Golden Sunrise
                    Nutraceutical, EDM Industries, Sylvia Harral, and Dr. Stephen Meis not to represent that any
                    Golden Sunrise Product has been approved or has "proven itself" to the FDA;
               (g) refrain from billing private or public insurance using HCPCS Code M0075 for Golden Sunrise
                    Products or using any other code that does not apply to such products;
               (h) not represent that your product has been approved or recognized by any government entity as
                    preventing, treating, or curing COVID-19; and,
               (i) surrender your passport to the Clerk, United States District Court, and you must not apply for
                    or obtain a passport or any other travel documents during the pendency of this case.
                                                                        3           3
           Case 1:20-cr-00109-DAD-BAM Document 6 Filed 07/14/20 Page 3 of 3


                 HUU TIEU




Xx



     7/14/2020


                                      BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE
